Exhibit 15 August 6, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Ford Motor Company Registration Statement Nos. 33-39402, 33-54348, 33-55847, 33-62227, 333-02735, 333-20725, 333-31466, 333-46295, 333-47733, 333-56660, 333-57596, 333-58697, 333-65703, 333-71380, 333-74313, 333-85138, 333-87619, 333-104063, 333-113584, 333-123251, 333-138819, 333-138821, 333-149453, 333-149456, 333-153815, 333-153816, 333-156630, 333-156631, and 333-157584, 333-162992, 333-162993, and 333-165100 onFormS-8 and Nos. 333-151355 on Form S-3. Commissioners: We are aware that our report dated August 6, 2010 on our review of interim financial information of Ford Motor Company (the "Company") for the three and six-month periods ended June 30, 2010 and 2009 and included in the Company's quarterly report on Form 10-Q for the quarter ended June30,2010 is incorporated by reference in the aforementioned Registration Statements. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Detroit, Michigan 89
